 Case 1:17-cv-00361-WMS-LGF Document 47-4 Filed 12/05/18 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________


MARK K. MACRIS,
                              Plaintiff,

       v.                                                    Civil Action No. 17-CV-361

EXPERIAN INFORMATION SOLUTIONS, INC
And SPECIALIZED LOAN SERVICING LLC,

                        Defendants.
__________________________________________


            PLAINTIFF’S RESPONSE TO DEFENDANT’S MATERIAL
                          STATEMENT OF FACTS

1. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

2. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

3. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

4. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

5. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

6. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.
 Case 1:17-cv-00361-WMS-LGF Document 47-4 Filed 12/05/18 Page 2 of 2




7. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

8. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

9. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
   from a witness that was not previously disclosed to the Plaintiff in Defendant’s
   26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

10. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
    from a witness that was not previously disclosed to the Plaintiff in Defendant’s
    26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.

11. Deny. Defendant’s factual assertion is from an affidavit that is inadmissible as it is
    from a witness that was not previously disclosed to the Plaintiff in Defendant’s
    26(a)(1) disclosures nor was identified as the Defendant’s 30(b)(6) witness.




Dated: December 5, 2018                       s/Seth J. Andrews________
                                              Seth J. Andrews, Esq.
                                              Law Offices of Kenneth Hiller PLLC
                                              Attorneys for Plaintiff
                                              6000 North Bailey Avenue, Ste. 1A
                                              Amherst, New York 14226
                                              (716)564-3288
                                              Email: sandrews@kennethhiller.com




                                              2
